Citation Nr: 0315743	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  95-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a medial meniscus tear of the left knee.  

2.  Entitlement to a rating in excess of 30 percent for 
traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March to October 1945.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an June 1993 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which increased the rating from 
20 to 30 percent for residuals of a medial meniscus tear of 
the left knee, with traumatic arthritis.  In May 1998, the 
veteran requested a personal hearing before a Veterans Law 
Judge in Washington, DC.  He canceled the hearing request by 
written correspondence received at the Board in June 2003.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

There is no indication that the veteran received notification 
of the VCAA and implementing regulations from the AOJ.  Under 
the United States Court of Appeals for Veterans Claims 
(Court) and Federal Circuit cases cited above, the Board has 
no recourse but to remand the case for correction of notice 
deficiencies (and to complete development assistance).  

In addition, the Board notes that for a claim for disability 
compensation, the duty to assist includes conducting a 
thorough, contemporaneous medical examination, taking into 
account records of prior medical treatment so that the 
disability rating will be full and fair.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Here, the most recent medical 
evidence of record pertaining to the veteran's left knee 
disabilities consists of an April 1993 VA examination report, 
and VA outpatient records dated through September 2001.  In 
other words, there is no competent evidence as to the current 
status of the left knee.  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
address the consequences of a  failure to report for a 
scheduled VA medical examination, and provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, (1) in an original compensation 
claim, the claim shall be rated based on the evidence of 
record; (2) in any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claims.  He should be 
specifically notified of what he needs to 
establish his claims, of what the 
evidence shows, and of his and VA's 
respective responsibilities in evidence 
development.

2.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for any 
left knee problems from September 2001 to 
the present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain any VA medical records of 
treatment for left knee problems which 
are not already associated with the 
claims file.

3.  The RO should arrange for the veteran 
to be afforded an orthopedic examination 
to determine the current severity of his 
left knee disabilities.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examination should 
include range of motion studies of the 
left knee, including whether there is 
further limitation due to pain, and the 
examiner should specifically note whether 
the knee is ankylosed.   

4.  The RO should determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then 
readjudicate the claims.  If either claim 
remains denied, the RO should provide the 
veteran and his representative with an 
appropriate supplemental statement of the 
case, and give them the requisite period 
of time to respond.  The case should then 
be returned to the Board, if in order, 
for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


